Citation Nr: 1618880	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1959 to July 1961.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In October 2015, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the appeal in part to obtain outstanding treatment records associated with the VA Greater Los Angeles Healthcare System from 2000 to the present.  In this regard, at the July 2015 Travel Board hearing, the appellant had offered testimony that he had been seeing Dr. Pieper, a VA otolaryngologist, for about 15 years for his hearing loss and tinnitus.  The Veteran had reported that he received treatment through the VA West Los Angeles Medical Center, one of the facilities associated with the VA Greater Los Angeles Healthcare System.

At issue in this case is whether the appellant's hearing loss configuration is consistent with noise-induced hearing loss.  There are essentially two competing theories: while a VA examiner has stated that the Veteran's hearing loss configuration is inconsistent with acoustic trauma, the VA otolaryngologist has stated that it is.  Thus, although such treatment records are far removed from the appellant's 1961 separation from service, they may help clarify the nature of the Veteran's hearing loss and, thus, the etiology.  This is particularly important given that only the whispered voice test was administered in service.

Although a December 2015 supplemental statement of the case indicates that treatment records from the West Los Angeles VA Medical Center from 2000 to the present were reviewed, the records uploaded into VBMS are only dated as early as 2009-2010.  Older records are not currently on file.  There are no associated documents indicating the scope of the initial request and the Veteran was not informed that these records had not been obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to clarify the dates and locations of any VA treatment for hearing loss and/or tinnitus.

(a) Thereafter, obtain all outstanding and relevant treatment records associated any VA facilities identified by the Veteran.

(b) In addition, another attempt should be made to obtain any outstanding treatment records associated with the VA Greater Los Angeles Healthcare System from 2000 to 2010.

(c) If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, to include obtaining an addendum opinion from the author of the December 2015 VA contract opinion if new and relevant treatment records are associated with the claims file, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




